Name: 2009/561/EC: Commission Decision of 22 July 2009 amending Decision 2006/679/EC as regards the implementation of the technical specification for interoperability relating to the control-command and signalling subsystem of the trans-European conventional rail system (notified under document number C(2009) 5607) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: land transport;  transport policy;  technology and technical regulations;  European construction
 Date Published: 2009-07-25

 25.7.2009 EN Official Journal of the European Union L 194/60 COMMISSION DECISION of 22 July 2009 amending Decision 2006/679/EC as regards the implementation of the technical specification for interoperability relating to the control-command and signalling subsystem of the trans-European conventional rail system (notified under document number C(2009) 5607) (Text with EEA relevance) (2009/561/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2008/57/EC of the European Parliament and of the Council of 17 June 2008 on the interoperability of the rail system within the Community (1), and in particular Article 6(1) thereof, Having regard to the recommendation of the European Railway Agency on the European Deployment Plan (ERA-REC-02-2009-ERTMS) of 23 February 2009, Whereas: (1) Each technical specifications for interoperability (TSI) should indicate the strategy for implementing the TSIs and the stages to be completed in order to make a gradual transition from the existing situation to the final situation in which compliance with the TSIs shall be the norm. (2) Commission Decision 2006/679/EC of 28 March 2006 concerning the technical specification for interoperability relating to the control-command and signalling subsystem of the trans-European conventional rail system (2) laid down the TSI relating to the control-command and signalling subsystem of the trans-European conventional rail system. (3) In accordance with Article 3 of Decision 2006/679/EC, Member States have established a national implementation plan of the Control Command and Signalling TSI and have notified this implementation plan to the Commission. (4) On the basis of these national plans the EU Master Plan should be drafted following the principles set out in Chapter 7 of the Annex to Decision 2006/679/EC. (5) Chapter 7 of the Annex to Decision 2006/679/EC provides that the EU Master Plan will be appended to the TSI through a revision procedure and will be referred to as the European Deployment Plan. (6) Directive 2008/57/EC indicates that TSIs may establish the framework necessary to decide whether the existing subsystem may need to be re-authorised, and the corresponding deadlines. (7) The strategy to implement the Control Command and Signalling TSI should not only rely on compliance of subsystems with the TSI at the time of their placing into service, upgrading or renewal but it should also be based on a coordinated implementation along pan-European corridors linking the main European freight transport areas. As interoperability can only be achieved if the corridors are fully equipped, appropriate deadlines for the renewal or upgrading of the subsystem should be set within a European Deployment Plan. (8) Member States should make every effort to make available an external Specific Transmission Module for their legacy Class B systems listed in Annex B of the TSI. (9) Projects for the European Rail Traffic Management System (ERTMS), in general, and lines included in the European Deployment Plan, in particular, may benefit from Community support from the TEN-T programme or from other programmes of Community financial aid. (10) Adequate financial support is instrumental to ensure the deployment of ERTMS in accordance with the scope and deadlines set by the European Deployment Plan. The plan may therefore be adjusted in order to take account of available funding. (11) The suppliers of ERTMS on-board equipment have confirmed that they will be in a position to deliver on-board equipment compliant with the new standard (known as baseline 3) at the latest by 2015; therefore, international locomotives delivered by that date, should, as a general rule, be equipped with ERTMS. (12) Decision 2006/679/EC should therefore be amended accordingly. (13) The measures provided for in this Decision are in accordance with the opinion of the Railway Interoperability and Safety Committee, established in accordance with Article 29 of Directive 2008/57/EC, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2006/679/EC is amended as follows: 1. Sections 7.1, 7.2 and 7.3 are replaced by the text set out in the Annex to this Decision. 2. In section 7.4.2.3 the reference to section 7.2.2.5 is replaced by a reference to section 7.2. Article 2 By 31 December 2015, the Commission shall evaluate the implementation of the European Deployment Plan and determine, upon analysis of the progress made in its implementation until 2015, the availability of equipment compliant with the new standard (baseline 3) and of the sources and level of funding available to support ERTMS deployment, if amendments to this Decision are necessary, in particular as regards the lines due to be equipped by 2020. The Member States shall be involved in this analysis. Article 3 This Decision shall apply from 1 September 2009. Article 4 This Decision is addressed to the Member States. Done at Brussels, 22 July 2009. For the Commission Antonio TAJANI Vice-President (1) OJ L 191, 18.7.2008, p. 1. (2) OJ L 284, 16.10.2006, p. 1 ANNEX Sections 7.1, 7.2 and 7.3 of the Annex to Decision 2006/679/EC are replaced by the following: "7. IMPLEMENTATION OF THE TSI CONTROL COMMAND This chapter outlines the strategy for the implementation (ERTMS European Deployment Plan) of the TSI and specifies the stages to be completed in order to make a gradual transition from the existing situation to the final situation in which compliance with the TSIs shall be the norm. The ERTMS European Deployment Plan does not apply to lines located in the territory of a Member State when its rail network is separated or isolated by the sea or separated as a result of special geographical conditions from the rail network of the rest of the Community. This strategy does not apply to locomotives running exclusively on such lines. 7.1. ERTMS-Trackside implementation The objective of the ERTMS European Deployment Plan is to ensure that, gradually, locomotives, railcars and other railway vehicles equipped with ERTMS can have access to an increased number of lines, ports, terminals and marshalling yards without needing national equipment in addition to ERTMS. To that purpose, the deployment plan does not request the removal of the existing Class B systems on the lines included in the plan. However, by the date specified in the implementation plan, equipment with a Class B system shall not be a track access condition to lines included in the deployment plan for locomotives, railcars and other railway vehicles equipped with ERTMS. When terminal areas, such as ports or specific lines in a port for example, are not equipped with any Class B system, the requirements related to the connection  of these terminal areas does not necessarily mean that these terminals or lines need to be equipped with ERTMS, as long as equipment with a Class B system is not requested as a track access condition. For lines consisting of a double track or more, the line is considered to be equipped as soon as a double track is equipped. When there is more than one line on a corridor section, at least one line has to be equipped on the section and the whole corridor is considered to be equipped as soon as at least one line is equipped on the whole length of the corridor. 7.1.1. Corridors The six corridors described in Appendix I shall be equipped with ERTMS according to the timetable indicated in that Appendix (1). 7.1.2. Connection to the main European ports, marshalling yards, freight terminals and freight transport areas The ports, marshalling yards, freight terminals and freight transport areas listed in Appendix II shall be linked to at least one of the six corridors specified in Appendix I at the date and under the conditions specified in Appendix II. 7.1.3. EU-funded projects Without prejudice to sections 7.1.1 and 7.1.2 the fitting of ERTMS/ETCS is mandatory in the case of:  new installations of the train protection part of a CCS assembly or,  an upgrade of the train protection part of a CCS assembly already in service that changes the functions or the performance of the subsystem, for railway infrastructure projects receiving financial support from European Regional Development Funds and/or Cohesion Funds (Council Regulation (EC) No 1083/2006 (2)) and/or the TEN-T funds (Decision No 1692/96/EC of the European Parliament and of the Council (3)). However, when signalling is renewed on short (less than 150 km) and discontinuous sections of a line, the Commission may grant derogation to this rule, provided ERTMS is installed before the earliest of these two dates:  5 years after the end of the project;  the time by which the section of the line is connected to another ERTMS equipped line, In this section, the earliest of these two dates is called later date for equipment . The Member State concerned shall forward a file to the Commission. This file shall contain an economical analysis showing that there is a substantial economical and/or technical advantage in putting ERTMS into service at the later date for equipment rather than during the course of the EU-funded project. Such clause can only be advocated by a Member State when the tender covering the renewal or upgrade of the train protection system contains a clear option for the ERTMS equipment of the line, either in the course of the project or at the later date for equipment. The Commission shall analyse the file submitted and the measures proposed by the Member State and shall inform the committee referred to in Article 29 of Directive 2008/57/EC of the European Parliament and of the Council (4) of the result of its analysis. When a derogation is granted, the Member State shall ensure that ERTMS is installed before the later date for equipment. 7.1.4. Conditions under which optional functions are required According to the characteristics of the trackside Control-Command Trackside Assembly and its interfaces with other sub-systems, some trackside functionalities not classified as mandatory, may have necessarily to be implemented in certain applications to comply with the essential requirements. The trackside implementation of National or Optional-functions must not prevent the entry onto that infrastructure of a train that complies only with the mandatory requirements of Onboard Class A system except as required for the following on-board optional functions:  an ETCS Level 3 Trackside application requires train integrity supervision onboard;  an ETCS Level 1 Trackside application with infill requires corresponding in-fill functionality onboard if the release speed is set to zero for safety reasons (e.g., protection of danger points);  when ETCS requires data transmission by radio, the data transmission services of GSM-R must fulfil the ETCS data transmission requirements;  an onboard assembly, which incorporates a KER STM, may require to implement the K-interface. 7.1.5. Legacy systems Member States shall ensure that the functionality of the legacy systems referred to in Annex B to the TSI as well as their interfaces is to remain as currently specified, excluding those modifications that might be deemed necessary in order to mitigate safety-related flaws of these systems. Member States shall make available the necessary information regarding their legacy systems that is required for the purposes of development and certification of apparatus allowing interoperability of Class A equipment with their legacy Class B facilities. 7.1.6. Notification For each corridor section described in Appendix I, Member States shall either notify to the Commission a detailed timeline for the equipment with ERTMS of the corridor section or confirm that the corridor section is already equipped. The information shall be notified to the Commission at the latest three years before the latest equipment date of the corridor section specified in Appendix I. For each port, marshalling yard, freight terminal or freight transport area listed in Appendix II, Member States shall notify the specific lines to be used to ensure its connection with one of the corridors listed in Appendix I. This information shall be notified to the Commission at the latest three years before the date specified in Appendix II and shall indicate the latest equipment date for this port, marshalling yard, freight terminal or freight transport area. As necessary, the European Commission may request adjustments, in particular in order to ensure consistency between equipped lines at the borders. Member States shall either notify to the Commission a detailed timeline for the equipment with ERTMS of these specific lines or confirm that these specific lines are already equipped with ERTMS. This information shall be notified to the Commission at the latest three years before the date specified in Appendix II and shall indicate the latest equipment date for this port, marshalling yard, freight terminal or freight transport area. The detailed timelines shall in particular indicate the date by which the tender for the equipment of the line will be concluded, the procedures put in place in order to ensure interoperability with the neighbouring countries on the corridor as well as the main milestones related to the project. Member States shall notify the Commission every twelve months on the progress made with the implementation on these lines by sending an updated timeline. 7.1.7. Delays When a Member State reasonably expects delays in fulfilling the deadlines laid down in the present Decision, it shall immediately inform the Commission. It shall communicate to the Commission a file containing a technical description of the project and an up to date planning. The file shall also explain the reasons for the delay and shall indicate the corrective measures put in place by the Member State. An additional delay of no more than three years can be granted to a Member State when the delay is caused by causes beyond Member States reasonable control such as failure of suppliers or problems regarding the homologation and approval process due to the absence of appropriate test vehicles. Such clause can only be advocated by a Member State when the following conditions are fulfilled:  the notifications referred in section 7.1.6 were received in time and were comprehensive;  the file referred to in section 7.1.7 first paragraph, contains clear evidence that the causes for the delay were beyond Member States control;  a competent authority is responsible for the coordination, of on-board and trackside suppliers and integration and testing of products;  appropriate use of existing laboratories has been made;  evidence is given that appropriate measures have been implemented to minimise the additional delay. The Commission shall analyse the file submitted and the measures proposed by the Member State and shall inform the committee referred to in Article 29 of Directive 2008/57/EC of the result of its analysis. 7.2. ETCS On-board implementation New locomotives, new railcars and other new railway vehicles able to run without traction equipped with a driving cab, ordered after 1 January 2012 or put into service after 1 January 2015, shall be equipped with ERTMS. This requirement does not apply to new shunting locomotives and to other new locomotives, new railcars and other new railway vehicles equipped with a driving cab, if they are designed exclusively for national service or regional border crossing service. Member States may however introduce additional requirements at national level, in particular with a view to:  restrict the access to ERTMS equipped lines to ERTMS equipped locomotives, so that existing national systems can be decommissioned,  request that new shunting locomotives and/or other new railway vehicles equipped with a driving cab, even designed exclusively for national service or regional border crossing service, are equipped with ERTMS, 7.3. GSM-R specific implementation rules These rules apply in addition to the rules laid down in section 7.1 and 7.2. 7.3.1. Trackside installations The fitting of GSM-R is mandatory in the case of:  new installations of the radio part of a CCS assembly;  an upgrade of the radio part of a CCS assembly already in service that changes the functions or the performance of the subsystem. 7.3.2. On-board installations The fitting of GSM-R in rolling stock intended for use on a line including at least a section equipped with Class A interfaces (even if superimposed to a Class B system), is mandatory in the case of:  new installations of the radio part of a CCS assembly;  an upgrade of the radio part of a CCS assembly already in service that changes the functions or the performance of the subsystem. 7.3.3. Legacy systems Member States shall ensure that the functionality of the legacy systems referred to in Annex B to the TSI as well as their interfaces is to remain as currently specified, excluding those modifications that might be deemed necessary in order to mitigate safety-related flaws of these systems. Member States shall make available the necessary information regarding their legacy systems that is required for purposes of development and certification of apparatus allowing interoperability of Class A equipment with their legacy Class B facilities. (1) Appendix I indicates the latest date for equipment, with a view to build a consistent ERTMS network on a step by step basis. In a number of cases, voluntary agreements as regards an earlier equipment date exist. (2) OJ L 210, 31.7.2006, p. 25. (3) OJ L 228, 9.9.1996, p. 1. (4) OJ L 191, 18.7.2008, p. 1. Appendix I specific lines constituting the corridors Corridor A  to be equipped by 2015 Corridor B (1) Corridor C (2) Corridor D (3) Corridor E Corridor F (1) Without prejudice of the legislation applicable to the Trans European high speed network, links can be provided through stretches of high speed lines, provided paths are allocated to freight trains. At least one ERTMS equipped link will be provided by 2020 between Denmark and Germany (Flensburg-Hamburg or RÃ ¸dby  Puttgarden) but not necessarily two. The Brenner base tunnel will be equipped with ERTMS once the infrastructure work completed (target date 2020). (2) A link between Nancy and Reding will be provided by 2020. (3) Two additional branches will be equipped by 2020: MontmÃ ©lian  Grenoble  Valence and Lyon  Valence  Arles  Miramas (left side of the RhÃ ´ne). Appendix II main European ports, marshalling yards, freight terminals and freight transport areas (1) Country Freight transport area Date Remark Belgium Antwerpen 31.12.2015 A link to Rotterdam shall also be provided by 2020. Gent 31.12.2020 Zeebrugge 31.12.2020 Bulgaria Burgas 31.12.2020 The connection to corridor E implies the equipment of the section Bourgas-Sofia and Sofia-Vidin-Calafat and Calafat-Curtici in Romania (PP22). Czech Republic Praha 31.12.2015 Lovosice 31.12.2020 Denmark Taulov 31.12.2020 Connecting this terminal implies that the Flensburg-Padborg line is chosen to be an ERTMS equipped link  see footnote 1 of Appendix I of the Annex. Germany Dresden (2) 31.12.2020 By 2020, a direct link between corridor E and corridor F (from Dresden to Hannover) shall also be ensured. LÃ ¼beck 31.12.2020 Duisburg 31.12.2015 Hamburg (3) 31.12.2020 KÃ ¶ln 31.12.2015 MÃ ¼nchen 31.12.2015 Hannover 31.12.2015 Rostock 31.12.2015 Ludwigshafen/Mannheim 31.12.2015 NÃ ¼rnberg 31.12.2020 Greece PireÃ ¡s 31.12.2020 The connection to Corridor E implies equipment of the section Kulata-Sofia in Bulgaria. Spain Algeciras 31.12.2020 Madrid 31.12.2020 Pamplona 31.12.2020 Three connections are requested. A connection to Paris via Hendaye, a connection from Pamplona to Madrid and a connection from Pamplona to corridor D via Zaragoza. Zaragoza 31.12.2020 Tarragona 31.12.2020 Barcelona 31.12.2015 Valencia 31.12.2020 France Marseille 31.12.2020 Perpignan 31.12.2015 Avignon 31.12.2015 Lyon 31.12.2015 Le Havre 31.12.2020 Lille 31.12.2020 Dunkerque 31.12.2020 Paris 31.12.2020 By 2020 the following connections will be provided: (i) Hendaye (ii) Channel Tunnel (iii) Dijon (iv) Metz via Epernay and ChÃ ¢lons-en-Champagne. Italy La Spezia 31.12.2020 Genova 31.12.2015 Gioia Tauro 31.12.2020 Verona 31.12.2015 Milano 31.12.2015 Taranto 31.12.2020 Bari 31.12.2020 Padova 31.12.2015 Trieste 31.12.2015 Novara 31.12.2015 Bologna 31.12.2020 Roma 31.12.2020 Luxembourg Bettembourg 31.12.2015 Hungary Budapest 31.12.2015 Netherlands Amsterdam 31.12.2020 Rotterdam 31.12.2015 A link to Antwerp shall also be provided by 2020. Austria Graz 31.12.2020 Wien 31.12.2020 Poland Gdynia 31.12.2015 Katowice 31.12.2020 WrocÃ aw 31.12.2015 By 2020 the line Wroclaw-Legnica, shall be equipped in order to ensure a direct link to the German border (Gorlitz). Gliwice 31.12.2015 PoznaÃ  31.12.2015 Warszawa 31.12.2015 Portugal Sines 31.12.2020 Lisboa 31.12.2020 Romania ConstanÃ a 31.12.2015 Slovenia Koper 31.12.2015 Ljubljana 31.12.2015 Slovakia Bratislava 31.12.2015 UK Bristol This terminal will be connected as corridor C is extended to the Channel Tunnel. (1) The list of hubs included in this Appendix may be revised, as long as any revisions do not reduce freight traffic or significantly impact projects in other Member States." (2) Germany will do its best to equip the corridor E section, Dresden-Czech border at an earlier date. (3) Germany will ensure the equipment of a rail link to Hamburg but the harbour area may only be partly equipped by 2020.